Citation Nr: 1341973	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In adjudicating this claim, the Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, an acquired psychiatric disability, to include PTSD, anxiety, and major depressive disorder, was incurred as a result of service.  


CONCLUSION OF LAW  

Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the October 2012 Board hearing, the Veteran testified that he served as a guard of a missile silo area while stationed in Korea.  While serving as a guard, the Veteran reported that there were many times he witnessed Koreans, the enemy, breaking through the fenced missile silo area.  On one occasion during his nightly guard duty, the Veteran stated that he came across an area of the fence that had been cut, and assumed that the enemy had entered into the missile silo area.  The Veteran explained that upon seeing the fence, the lights went out and he began to hear noises coming towards him.  He "locked and loaded" and aimed his weapon in the direction of the noise, ready to fire.  However, the lights came back on and it was not the enemy, but rather another American soldier.  See the Board hearing transcript, p. 7.  The Veteran stated that since that incident, he has endured nightmares, flashbacks, intrusive thoughts, hypervigilance, and avoidant behavior.  

The evidence does not show that the Veteran is in receipt of awards or decorations indicating combat service; however his service personnel records confirm service in Korea from July 1966 to August 1967.  

In June 2008, a VA psychiatrist diagnosed the Veteran with anxiety disorder and chronic PTSD.  The VA psychiatrist specifically noted that after furthering questioning of the Veteran, it became evident that he had been suffering from anxiety and chronic PTSD symptoms since 1967 while serving in the military, specifically due to the reported stressor event described above.  In August 2010, the Veteran was again diagnosed with chronic PTSD by a VA psychologist.  In the report, the VA psychologist noted that in regards to the Veteran's military trauma, the "paralyzing fear that he described in the situation [] discussed [is] typical of first-time reaction to truly dangerous situations. . . ."  In September 2011, VA outpatient treatment records show diagnoses of chronic PTSD, recurrent and severe major depressive disorder without psychotic features, and anxiety disorder not otherwise specified.  

Both the VA psychiatrist and VA psychologist in June 2008 and August 2010 have essentially confirmed that the in-service stressor claimed by the Veteran and discussed above is adequate to support a diagnosis of PTSD, and that the PTSD symptoms are related to the claimed stressor.  The reported stressor is consistent with the circumstances of the Veteran's service.  Additionally, the Veteran has consistently reported the same stressor, even prior to filing his claim for service connection for PTSD.  The claimed stressor is credible and was relied on by the VA clinical staff providing opinions as to a positive nexus.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in relative equipoise as to whether PTSD is related to the Veteran's service.  Thus, service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder is warranted.  The Board notes that the Veteran also filed a claim for service connection for depression and the record reflects that he has been diagnosed with PTSD, major depressive disorder, and anxiety disorder.  However, regardless of how it was diagnosed in the past, the evidence supports a finding that he has a current diagnosis of PTSD that is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and major depressive disorder, is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


